Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 28 February 2022 have been entered. Claims 1-11 and newly added claims 14-18 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2017/0133654 A1) in view of Arnold et al. (US 2017/0170441 A1) and further in view of Nagata (US 2013/0236773 A1).

Regarding claim 1, Sakurai discloses a battery 1 including stacking positive electrode plates 21 and negative electrode plates 31 in an electrode assembly 20 [0068]. The negative electrode plate 31 is formed such that negative electrode active material layers 33A and 33B are disposed on opposite surfaces of a negative electrode current collector foil 32 [0075]. Additionally, separator layers 34A and 34B are disposed on active material layers 33A and 33B, respectively, to allow ions, such as Li+ ions in the electrolyte solution, to pass through [0076]-[0077]. The separators each include a porous film having a three-layer structure of PP/PE/PP. Alternatively, the separator may be a PE single-layer porous film and be formed by depositing resin particles on the negative electrode active material layer 33 [0078]. The separator layers formed on the negative electrode active material layers comprise the integrated negative electrode plate 30 in which separator layers 34 permeate both negative electrode active material layers 33A and 33B to form resin-permeated portions 33Aj and 33Bj [0080]. 
In one embodiment, Sakurai teaches that the stretched porous resin film is preferred over the resin-deposited single layer separator because the strength of the separator is improved when using the stretched resin [0082]. Sakurai fails to provide details regarding the direct current resistance of the separator.
Arnold teaches that a typical separator is a thin porous film of thermoplastic polypropylene, polyethylene, or a blend of the two [0009]. However, Arnold teaches that the thermoplastic PP-PE used has several disadvantages, including that typical PE-PP separators provide insignificant mechanical strength in the event of battery rupture and that they have insufficient heat resistance [0010].
 Arnold teaches a porous, electrically insulating layer formed on separators formed through ultraviolet (UV) or electron beam (EB) curing slurries of reactive liquid resins [0013] to provide a superior, porous, mechanically strong, and heat resistant separator [0011], [0101]. Examples of separators usable with the coating include trilayer separators with a PP/PE/PP structure [0147] that may be stretched prior to applying the slurry [0135]. Arnold further teaches wherein the coating is comprised of ceramic particles mixed with a UV or EB curable binder mixture [0100]. The ceramic particulate material comprises at least one thermally conductive material with an electrical resistance of at least 10 MΩ [0106] and the UV or EB curable binder mixture is taught to be selected from UV-curable meth(acrylates) (e.g., acrylated urethanes, polyesters, rubbers, and thioesters) [0116]. Arnold teaches that the UV or EB cured coating is adhered to either the top or bottom surface of the separator and that the coated separator is configured to suppress ionic flow through the pores and to be electrically insulating [0153]. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the trilayer PP/PE/PP separator of Sakurai such that it included the coating layer comprising a UV-curable resin and ceramic particles taught by Arnold, with a reasonable expectation of success in improving the mechanical strength and heat resistance of the separator. 
The examiner notes that, because both the separator of Sakurai and the coating layer of Arnold contain resin as a main component (the separator of Sakurai is a resin film and the coating layer of Arnold comprises a UV-curable resin), the combination of the two, which corresponds with the claimed porous insulating layer, accordingly contains resin as a main component.
Modified Sakurai therefore reads on the claim limitation “An electrode comprising:
an electrode substrate (negative electrode current collector foil 32);
an electrode composite layer on the electrode substrate (negative electrode active material layer 33), the electrode composite layer containing an active material; and
a porous insulating layer on the electrode composite layer (separator 34 of Sakurai with the coating of Arnold), the porous insulating layer containing resin as a main component (resin film separator and the UV-curable resin in the coating),
wherein at least a part of the porous insulating layer is present inside the electrode composite layer and integrated with a surface of the active material (resin-permeated regions 33Aj and 33Bj).”
The separator of Modified Sakurai, a trilayer PP/PE/PP separator with the coating taught by Arnold, comprises an insulative ceramic particle having a resistance of at least 10 MΩ, as set forth above. Furthermore, the ceramic particle may be an aluminum oxide [0014] and the UV-curable resin may be urethane acrylate [0173]. Sakurai and Arnold fail to provide details regarding suitable electrical resistance values of the separator.
Nagata teaches a lithium secondary battery including positive and negative electrodes and sheet-shaped battery outer casing materials [0030]. Nagata further teaches wherein the casing material is formed with heat-resistant resin films and an adhesive layer [0037]. In Example 1, the casing material is formed with a polypropylene film as an inner layer and an outer layer formed with polyethylene terephthalate, polyamide, a urethane-based adhesive layer, and aluminum foil [0077]. Nagata also teaches that Examples 1-5 were subject to an insulation test wherein the batteries were subject to an applied voltage of 25V (Fig. 7, [0100]). The examples 1-5 showed high resistances, with resistance values of greater than 200 MΩ, and resulting in only a small amount of thermal deformation of the inner polypropylene layer [0102]. Furthermore, some comparative examples exhibited resistance values of 0.8 to 4.1 MΩ and resulted in a large amount of thermal deformation [0102]. Nagata teaches wherein the difference may be attributed to the heat resistance and thickness of the insulating layer in the casing [0103]. Therefore, Nagata teaches wherein electrical resistance, such as direct current resistance, is a result-effective variable based upon thickness and heat resistance of the materials.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the separator of Modified Sakurai to be electrically insulating, as taught by Arnold, and is further obvious to optimize the direct current resistance value, a measure of electrical insulation, to be greater than 40 MΩ as a matter of routine experimentation with a reasonable expectation of success in forming a separator that is suitably electrically insulating and minimizes thermal deformation of the trilayer PP/PE/PP. The Courts have held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
Modified Sakurai therefore renders obvious the claim limitation “wherein the porous insulating layer has a direct current resistance value of 40 MΩ or more either before or after a bending test in which the electrode is bent 20 times by a cylindrical mandrel bending tester equipped with a cylindrical mandrel having a diameter of 4 mm.”
Furthermore, the limitation “either before or after a bending test in which the electrode is bent 20 times by a cylindrical mandrel bending tester equipped with a cylindrical mandrel having a diameter of 4 mm” is met because the claim language “before or after” the described test encompasses all conditions. 

Regarding claim 2, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. Arnold teaches that the mixture of precursor materials to form the porous, insulating layer of Modified Sakurai may be altered to optimize for certain coating properties including, but not limited to, elongation [0117], which further teaches that elongation is an art-recognized result-effective variable. 

 It would therefore be obvious to one of ordinary skill prior to the effective filing date to optimize the elongation of the coated separator of Modified Sakurai by modifying the ratio and composition of precursor materials, as taught by Arnold, such that the curable resin binder mixture resulted in an elongation of greater than 15% at break with a reasonable expectation of success in forming an insulating layer with suitable mechanical strength. The Courts have held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II). Modified Sakurai therefore renders obvious the claim limitation “wherein the resin comprises a polymer of a curable resin composition containing a curable resin having an elongation of 15% or more at break.”

Regarding claims 3 and 4, Modified Sakurai renders obvious the electrode of claim 2 as set forth above. Arnold further teaches wherein the UV-curable resin in one embodiment is comprised of dispersed urethane acrylate (Example 2, [0173], Table 3). 
It would accordingly be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select urethane acrylate as the UV-curable resin in the porous, insulating layer of Modified Sakurai, as taught by Arnold, with a reasonable expectation of success. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Sakurai therefore renders obvious the claim limitations of claims 3 and 4 because urethane acrylate is comprised of an acryloyl group.

Regarding claim 5, Modified Sakurai renders obvious the electrode of claim 2 as set forth above. Arnold further teaches wherein the UV-curable resin in one embodiment is comprised of 34.8% by weight of dispersed urethane acrylate (Table 3). 
It would accordingly be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the UV-curable resin, such as urethane acrylate, in the porous, insulating layer of Modified Sakurai in an amount of 34.8% by weight, as taught by Arnold, with a reasonable expectation of success.
Modified Sakurai therefore renders obvious the claim limitation “wherein the curable resin accounts for 30% by weight or more of the resin.”

Regarding claim 6, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. Arnold further teaches wherein the porous-insulating layer in one embodiment is comprised of a zinc oxide crosslinker to provide cross-linking in the acrylic resin which further improves adhesion and chemical resistance of the acrylic coating ([0190], Table 9). 
It would accordingly be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the cross-linked acrylic resin as the UV-curable resin in the porous, insulating layer of Modified Sakurai to provide a cross-linked structure, as taught by Arnold, with a reasonable expectation of success in improving adhesion and chemical resistance of the acrylic coating. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Sakurai therefore renders obvious on the claim limitation “wherein the porous insulating layer has a 30cross-linked structure.”

Regarding claim 7, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. Arnold teaches that the porous, insulating layer of Modified Sakurai has void spaces in the separator polymer filled with electrolyte that offer a high mobility of ions [0005]. Modified Sakurai therefore reads on the claim limitation “wherein the porous insulating layer has a plurality of voids, and one of the voids is communicated with other voids around” because the void spaces in the separator polymer of Modified Sakurai necessarily communicate with other void spaces to allow for the mobility of the ions.

Regarding claim 8, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. Sakurai further discloses an electrode plate pair 40 that includes that integrated negative electrode plate 30 and the positive electrode plate 21 stacked on the separator layer 34 of the integrated negative electrode plate 30, thereby insulating the positive and negative electrodes (Fig. 6, [0085]). Modified Sakurai therefore reads on the claim limitation “An electrode element comprising:  29Client Ref. No. FN201905202 
a negative electrode; and 
a positive electrode 
wherein the negative electrode and the positive electrode are stacked overlying each other with being insulated from each other, 
5wherein at least one of the negative electrode and the positive electrode is the electrode according to claim 1.”

Regarding claim 9, Modified Sakurai renders obvious the electrode element of claim 8 as set forth above. Modified Sakurai accordingly reads on the claim limitation “wherein the negative electrode and the positive electrode are stacked in contact with each other” because the positive and integrated negative electrode plate are stacked in contact with each other.

Regarding claim 10, Modified Sakurai renders obvious the electrode element of claim 8 as set forth above. Modified Sakurai accordingly reads on the claim limitation “wherein the negative electrode and the positive electrode are stacked via a separator” because the separator layer 34 is disposed in between the positive electrode plate and the rest of the integrated negative electrode plate.

Regarding claim 11, Modified Sakurai renders obvious the electrode element of claim 8 as set forth above. Sakurai further discloses wherein the battery is a prismatic sealed lithium-ion secondary battery comprised of a case 10 and a nonaqueous electrolyte solution 19 partially impregnated in the electrode assembly 20 and sealed with sealing member 15 [0069], [0097].
Modified Sakurai therefore reads on the claim limitation: “A non-aqueous electrolyte power storage element (battery 1) comprising: 
15the electrode element according to claim 8; 
a non-aqueous electrolyte injected into the electrode element; and 
an exterior (case 10 with sealing member 15) sealing the electrode element and the non-aqueous electrolyte.”

Regarding claim 14, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. Modified Sakurai accordingly renders obvious wherein the electrode is comprised of a porous insulating layer with a direct current resistance value of 40 MΩ or more. It is a primary focus of Arnold [0011] to provide a separator that is mechanically strong and also suitably insulating, as discussed above. In particular, Arnold teaches that the mixture of precursor materials for forming the porous, insulating layer may be optimized to provide suitable flexibility and toughness [0117].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the electrical insulation in the separator of Modified Sakurai as set forth above while also providing suitable flexibility and toughness that are required to maintain operability before and after being subject to the claimed bending test.  

Regarding claim 15, Modified Sakurai renders obvious the electrode of claim 14 as set forth above. Arnold additionally teaches that the mixture of precursor materials to form the porous, insulating layer of Modified Sakurai may be altered to optimize for certain coating properties including, but not limited to, elongation [0117], which further teaches that elongation is an art-recognized result-effective variable. See MPEP 2144.05(II). It would therefore be obvious to one of ordinary skill prior to the effective filing date to optimize the elongation of the coated separator of Modified Sakurai by modifying the ratio and composition of precursor materials, as taught by Arnold, such that the curable resin binder mixture resulted in an elongation of greater than 15% at break with a reasonable expectation of success in forming an insulating layer with suitable mechanical strength. 
Arnold further teaches wherein the UV-curable resin in one embodiment is comprised of 34.8% by weight of dispersed urethane acrylate (Table 3). It would accordingly be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the UV-curable resin, such as urethane acrylate, in the porous, insulating layer of Modified Sakurai in an amount of 34.8% by weight, as taught by Arnold, with a reasonable expectation of success.
Modified Sakurai therefore renders obvious the claim limitation “wherein the resin comprises at least 30% by weight of a polymer of a curable resin composition containing a curable resin having an elongation of 15% or more at break.”

Regarding claim 16, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. Sakurai further teaches wherein the porous insulating layer, the separator, permeates the electrode composite layer, the active material layer, such that the separator is bonded to the active material layer [0013], [0035]. Furthermore, the molten resins associated with the PP and PE mixture are only partially present in the form of a film on the resin-permeated portions 33Aj and 33Bj [0081]. It is the examiner’s position that the film only being partially present may be interpreted as an unclear interface between the separator and the electrode composite layer that the resin permeates into, since the film is not fully formed as it was before the integration.
Modified Sakurai therefore reads on the claim limitation “wherein a part of the porous insulating layer has entered the electrode composite layer and bonded with a surface of the active material (resin in the resin-permeated regions 33Aj and 33Bj), and wherein the electrode does not have a clear interface between the porous insulating layer and the electrode composite layer.”

Regarding claim 17, Modified Sakurai renders obvious the electrode of claim 1 as set forth above. Sakurai further discloses wherein the active material layers are still present in the resin-permeated portions, as depicted in Fig. 7, such that some of the active material particles are surrounded by the resin permeating into the active material layer. Modified Sakurai therefore reads on the claim limitation “wherein the active material comprises a plurality of particles, and wherein at least one particle of the plurality of particles is surrounded by the resin of the porous insulating layer.”

Regarding claim 18, Modified Sakurai renders obvious an electrode element as disclosed above in the analysis of claim 8 wherein the separator-integrated electrode, the electrode of claim 1, is the negative electrode. Sakurai further teaches that the separator-integrated electrode may be either the positive or the negative electrode [0009].
It would accordingly be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electrode element of Modified Sakurai such that the positive electrode is the separator-integrated electrode of claim 1, as taught by Sakurai, with a reasonable expectation of success. Modified Sakurai therefore renders obvious the claim limitation “An electrode element comprising:
a negative electrode; and
a positive electrode
wherein the negative electrode and the positive electrode are stacked overlying each other with being insulated from each other,
wherein the positive electrode is the electrode according to claim 1."

Response to Arguments
Applicant’s arguments, see page 9, filed 28 February 2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakurai et al. (US 2017/0133654 A1) and further in view of Arnold et al. (US 2017/0170441 A1) and further in view of Nagata (US 2013/0236773 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571) 272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.K./Examiner, Art Unit 1728


/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728